Exhibit 10.37
Hudson City Bancorp, Inc.
2006 Stock Incentive Plan
Restricted Stock Award Notice
Name:
Employee No.:
Address:
This Restricted Stock Award Notice is intended to set forth the terms and
conditions on which a Restricted Stock Award has been granted under the Hudson
City Bancorp, Inc. 2006 Stock Incentive Plan. Set forth below are the specific
terms and conditions applicable to this Restricted Stock Award. Attached as
Exhibit A are its general terms and conditions.

                      (A)   (B)   (C)   Total
Restricted Stock Award
                 
Effective Date
                 
Class of Shares*
  Common   Common   Common      
No. of Awarded Shares*
                 
Type of Award (DRS, Escrow or Legended Certificate)
  Escrow   Escrow   Escrow      
Vesting Date*
                 
Transfer Restriction Date*
               

 

*   Subject to adjustment as provided in the Plan and Exhibit A.

By signing where indicated below, Hudson City Bancorp, Inc. (the “Company”)
grants this Restricted Stock Award upon the specified terms and conditions, and
the Award Recipient acknowledges receipt of this Restricted Stock Award Notice,
including Exhibit A, and agrees to observe and be bound by the terms and
conditions set forth herein.

                  Hudson City Bancorp, Inc.       Award Recipient    
 
               
By:
   /s/ Ronald E. Hermance, Jr.            
 
               
 
  Name: Ronald E. Hermance, Jr.       Print Name:    
 
  Title: Chairman, and CEO            

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Hudson City Bancorp, Inc. 2006 Stock Incentive Plan
Restricted Stock Award Notice
General Terms and Conditions
     Section 1. Size and Type of Award. The shares of Common Stock, par value
$.01 per share, of Hudson City Bancorp, Inc. (“Shares”) covered by this
Restricted Stock Award (“Awarded Shares”) are listed on the Restricted Stock
Award Notice. The Restricted Stock Award Notice designates the Awarded Shares as
either “Escrow” or “Legended Certificate” or “DRS.”
     (a) Legended Certificate. If your Awarded Shares are designated “Legended
Certificate,” a stock certificate evidencing the Awarded Shares will be issued
in your name and held in escrow by the Committee or its designee (“Plan
Trustee”). The stock certificate will bear a legend indicating that it is
subject to all of the terms and conditions of this Restricted Stock Award Notice
and the Hudson City Bancorp, Inc. 2006 Stock Incentive Plan (“Plan”).
     (b) Escrow. If your Awarded Shares are designated “Escrow,” the Awarded
Shares will be held in the name of the Plan Trustee on a pooled basis with other
Awarded Shares that have been designated “Escrow.” You will not be permitted to
elect to be taxed currently on the Fair Market Value of the Awarded Shares and
instead will be subject to income tax on the Awarded Shares as and when they
become vested.
     (c) DRS. If your Awarded Shares are designated “DRS,” your Awarded Shares
are evidenced by a book entry on the Company’s stock transfer records maintained
by its transfer agents in a direct registration system. The book entry will
include a notation indicating that it is subject to all of the terms and
conditions of this Restricted Stock Award Notice and the Plan.
     Section 2. Vesting and Transfer Restrictions.
     (a) Vesting Dates. The Vesting Dates for your Awarded Shares are specified
on the Restricted Stock Award Notice. ) You must remain in the continuous
service of the Company, Hudson City Savings Bank or an affiliate of the Company
by which you are employed (your “Employer”) through a Vesting Date shown in this
Restricted Stock Award Notice in order to be vested in the Awarded Shares that
vest on that date.
     (b) Accelerated Vesting. Your Awarded Shares that have not previously
vested and that are scheduled to vest during the six-month period beginning on
the date of your termination of service due to your death or Disability (as
defined in the Plan), will become fully and immediately vested, without any
further action on your part, upon your death or Disability before your
termination of service with the Company. In addition, in the event of a Change
in Control (as defined in the Plan) followed by your discharge without Cause (as
defined in the Plan) or your resignation with Good Reason, your Awarded Shares
will be fully and immediately vested on the date your employment with your
Employer terminates. You will be considered to have Good Reason for a voluntary
resignation if the effective date of resignation occurs within ninety (90) days
after any of the following: (a) the failure of your Employer (whether by act or
omission of its Board of Directors, or otherwise) to appoint or re-appoint or
elect or re-elect you to the position(s) which you held immediately prior to the
Change in Control (other than to any such position as an officer of its Board of
Directors), or to a more senior office; (b) if you are or become a member of the
Board of Directors of your Employer, the failure of the shareholders (whether in
an election in which you stand as a nominee or in an election where you are not
a nominee) to elect or re-elect you to membership at the expiration of your term
of membership, unless such failure is a result of your refusal to stand for
election; (c) a material failure by your Employer, whether by amendment of its
certificate of incorporation or organization, by-laws, action of its Board of
Directors or otherwise, to vest in you the functions, duties, or
responsibilities prescribed in an employment or retention agreement (other than
such functions, duties or responsibilities associated with a position as an
officer of the Board of Directors); provided that you shall have given notice of
such failure to the Company and your Employer and your Employer has not fully
cured such failure within thirty (30) days after such notice is deemed given;
(d) any reduction of your rate of base salary in effect from time to time,
whether or not material, or any failure (other than due to reasonable
administrative error that is cured promptly upon notice) to pay any portion of
your compensation as and when due; (e) any change in the terms and conditions of
any compensation or benefit program in which you participate which, either
individually or together with other changes, has a material adverse effect on
the aggregate value of your total compensation package, disregarding for this
purpose any change that results from an across-the-board reduction that affects
all similarly situated employees in a similar manner; provided that you shall
have given notice of such material adverse effect to the Company and your
Employer, and your Employer has not fully cured such failure within thirty
(30) days after such notice is deemed given; (f) any material breach by your
Employer of any material term, condition or covenant contained in an employment
or retention agreement; provided that you shall have given notice of such
material breach to the Company and your Employer, and your Employer has not
fully cured such failure within thirty (30) days after such notice is deemed
given; or (g) a change in your principal place of employment, without your
consent, to a place that is not the principal executive office of your Employer
or a relocation of your Employer’s principal executive office to a location that
is both more than twenty-five

 



--------------------------------------------------------------------------------



 



(25) miles away from your principal residence and more than twenty-five
(25) miles away from the location of your Employer’s principal executive office
on the date of the Change in Control; or (h) if you are the Chief Executive
Officer of the Company immediately prior to the Change in Control, any event or
series of events that results in your ceasing to be the Chief Executive Officer
(or most senior executive officer, however denominated) of a successor company
(I) whose common equity securities are traded on a national securities exchange
and (II) that is the owner of 100% of the outstanding common stock of Hudson
City Savings Bank or its successor and (III) that is not controlled (within the
meaning of the federal Change in Bank Control Act) by any other person or
entity.
     (c) Forfeitures. If you terminate service with the Company prior to a
Vesting Date, you will forfeit any Awarded Shares that are scheduled to vest on
that Vesting Date, except to the extent the accelerated vesting provisions
apply. When you forfeit Awarded Shares, all of your interest in the Awarded
Shares will be canceled without consideration (other than a refund in an amount
equal to the lesser of the amount (if any) you paid for the Awarded Shares being
forfeited and the Fair Market Value of such Awarded Shares on the date of
forfeiture) and any stock certificate or other evidence of ownership must be
returned to the Plan Trustee to be used for future awards to others. You agree
to take any action and execute and deliver any document that the Company
requests to effect the return of your unvested Awarded Shares. In the event you
do not cooperate with the Company in this regard, you hereby appoint and
designate the Company as your attorney-in-fact for the purpose of taking any
action and signing any document, in your name, which the Company determines is
necessary to enforce the forfeiture.
     (d) Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company for so
long as you serve in any capacity as an employee, officer, non-employee director
or consultant of the Company or Hudson City Savings Bank.
     (e) Transfer Restrictions.
     (i) Unvested Shares. Until your Awarded Shares have vested, you may not
sell, transfer, assign, pledge, hypothecate, give away or in any other manner
dispose of the Awarded Shares, any portion thereof or any interest therein.
     (ii) Vested Shares. After your Awarded Shares have vested, you generally
may not sell, transfer, assign, pledge, hypothecate, give away or in any other
manner dispose of the Awarded Shares, any portion thereof or any interest
therein prior to the Transfer Restriction Date. Prior to the Transfer
Restriction Date, you may, however, with the approval of the Committee, give
vested Awarded Shares to a Family Member (as defined in the Plan). Shares given
to a Family Member may not be further transferred prior to the Transfer
Restriction Date other than by will or the laws of descent and distribution.
     (iii) Beneficiaries. If your Awarded Shares are designated “Escrow”, you
may designate a Beneficiary to receive any Awarded Shares that vest on account
of your death. To name a Beneficiary, complete the attached Appendix A and file
it with the Corporate Secretary of Hudson City Bancorp, Inc.
     (iv) Testamentary Transfers. If your Awarded Shares are in the form of
Legended Certificate or DRS, they may be transferred upon your death by will or
the laws of descent and distribution.
     Section 3 . Dividends. If your Awarded Shares are in the form of Legended
Certificates or DRS, any dividends declared by the Company with a record date
that is after the Effective Date specified in the Restricted Stock Award Notice
will be paid in the same manner as for other shareholders. If your Awarded
Shares are designated “Escrow,” you will receive the dividend
dividend-equivalent payments on an unrestricted basis, but they will be paid to
you by, and will be taxable in the same manner as other compensation paid to you
by, the Company. By signing Restricted Stock Award Notice and accepting its
terms, you direct the Plan Trustee to remit to the Company for payment to you
any dividends that may be received as the record holder of your unvested Awarded
Shares. Stock dividends will be added to administered in the same manner as
other Awarded Shares.
     Section 4. Voting Rights. You shall have the right to control all voting
rights relating to all unvested Awarded Shares that are designated “Legended
Certificate” or “DRS”. If your Awarded Shares are Legended Certificates or DRS,
you will receive proxy materials for voting in the same manner as other
shareholders with Shares in brokerage accounts. If your unvested Awarded Shares
are designated “Escrow” and held by the Plan Trustee, the Plan Trustee will
determine how voting rights, if any, are exercised for unvested Awarded Shares.
     Section 5. Taxes. The Company, in its discretion, may require that funds
needed to satisfy minimum required federal, state and local income and payroll
tax withholding be obtained by disposition to the Company, on the Vesting Date,
of vested Awarded Shares having a Fair Market Value equal to the amount of tax
required to be withheld.
     Section 6. Notices. Any communication required or permitted to be given
under the Plan, including any notice, direction, designation, comment,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally or five (5) days
after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below,
or at such other address as one such party may by written notice specify to the
other party:

 



--------------------------------------------------------------------------------



 



     If to the Company:
Hudson City Bancorp, Inc.
West 80 Century Road
Paramus, New Jersey 07652
Attention: Corporate Secretary
     If to the Recipient, to the Recipient’s address as shown in the Company’s
records.
     Section 7. Successors and Assigns. This Restricted Stock Award Notice shall
inure to the benefit of and shall be binding upon the Company and you and the
Company’s and your respective heirs, successors and assigns.
     Section 8. Construction of Language. Whenever appropriate in the Restricted
Stock Award Notice, words used in the singular may be read in the plural, words
used in the plural may be read in the singular, and words importing the
masculine gender may be read as referring equally to the feminine or the neuter.
Any reference to a section shall be a reference to a section of this Restricted
Stock Award Notice, unless the context clearly indicates otherwise. Capitalized
terms not specifically defined herein shall have the meanings assigned to them
under the Plan, as amended from time to time.
     Section 9. Governing Law. This Restricted Stock Award Notice shall be
construed, administered and enforced according to the laws of the State of New
Jersey without giving effect to the conflict of laws principles thereof, except
to the extent that such laws are preempted by the federal law. The federal and
state courts located in Bergen County, New Jersey shall have exclusive
jurisdiction over any claim, action, complaint or lawsuit brought under the
terms of the Plan. By accepting any Awarded Shares granted under this Restricted
Stock Award Notice, you, and any other person claiming any rights under the
Restricted Stock Award Notice, agree to submit yourself or himself, and any such
legal action as you or he shall bring under the Plan, to the sole jurisdiction
of such courts for the adjudication and resolution of any such disputes.
     Section 10. Amendment. This Restricted Stock Award Notice may be amended,
in whole or in part and in any manner not inconsistent with the provisions of
the Plan, at any time and from time to time, by written agreement between the
Company and you. No such amendment, however, shall be effective unless (a) it is
designated as an amendment and (b) it refers expressly to this Restricted Stock
Award Notice.
     Section 11. Plan Provisions Control. This Restricted Stock Award Notice and
the rights and obligations created hereunder shall be subject to all of the
terms and conditions of the Plan. In the event of any conflict between the
mandatory provisions of the Plan and the provisions of this Restricted Stock
Award Notice, the terms of the Plan, which are incorporated herein by reference,
shall control. In the event of any conflict between the non-mandatory provisions
of the Plan and the provisions of this Restricted Stock Award Notice, the
provisions of this Restricted Stock Award Notice shall control. By signing this
Restricted Stock Award Notice, you acknowledge receipt of a copy of the Plan.
You acknowledge that you may not and will not rely on any statement of account
or other communication or document issued in connection with the Plan other than
the Plan, this Restricted Stock Award Notice, and any document signed by an
authorized representative of the Company that is designated as an amendment of
the Plan or this Restricted Stock Award Notice.

 



--------------------------------------------------------------------------------



 



Appendix A to Restricted Stock Award Notice
Hudson City Bancorp, Inc. 2006 Stock Incentive Plan
Beneficiary Designation Form — Restricted Stock Award



GENERAL
INFORMATION   Use this form to designate the Beneficiary(ies) who may receive
Restricted Stock Awards that become vested at your death.

     
Name of Person
Making Designation
  Employee No.:

BENEFICIARY
DESIGNATION  
Complete sections A and B. If no percentage of shares is specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.

A. PRIMARY BENEFICIARY(IES). I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death as to all outstanding Awarded Shares:

                      Name   Address   Relationship   Birthdate   Share
 
                   
 
                   
 
                  %
 
                   
 
                   
 
                   
 
                  %
 
                   
 
                   
 
                   
 
                  %
 
                   
 
              Total = 100 %

B. CONTINGENT BENEFICIARY(IES). I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Awarded Shares:

                      Name   Address   Relationship   Birthdate   Share
 
                   
 
                   
 
                  %
 
                   
 
                   
 
                   
 
                  %
 
                   
 
                   
 
                   
 
                  %
 
                   
 
              Total = 100 %



S
I
G
N
H
E
R
E

              I understand that this Beneficiary Designation shall be effective
only if properly completed and received by the Corporate Secretary of Hudson
City Bancorp, Inc. prior to my death, and that it is subject to all of the terms
and conditions of the Plan. I also understand that an effective Beneficiary
designation revokes my prior designation(s) with respect to all outstanding
Restricted Stock Awards under the Hudson City Bancorp, Inc. 2006 Stock Incentive
Plan.
 
           
 
           
 
           
 
     
 
Date    



Internal Use Only

                                  This Beneficiary Designation was received by
the HR Dept. of Hudson City Bancorp, Inc. on the date indicated.     Comments  
 
 
                 
By
                 
 
 
 
Authorized Signature  
 
Date          
 
                           

 